Terrence O’Donnell, Judge.
Sarunas Abraitis appeals from a final judgment of conviction entered on April 12, 2000. Appellant filed a motion for reconsideration on April 14, 2000, which the trial court denied on May 15, 2000. Subsequently, on May 31, 2000, appellant filed a notice of appeal.
A motion for reconsideration is not provided for in the Rules of Criminal Procedure and is therefore a nullity and does not suspend the time for filing a notice of appeal. Accord, e.g., In re Grand Jury (June 1, 1995), Washington App. Nos. 93CA09 and 93CA10, 93CA12, unreported, 1995 WL 365386; State v. Marini (June 29, 1998), Tuscarawas App. Nos. 97 AP 020016 and 97 AP 120082, unreported, 1998 WL 429884; see, also, Pitts v. Ohio Dept. of Transp. (1981), 67 Ohio St.2d 378, 379-381, 21 0.0.3d 238, 423 N.E.2d 1105. Therefore, appellant has failed to file a timely notice of appeal pursuant to App.R. 4(A).

Appeal dismissed.

James D. Sweeney, P.J., and Ann Dyke, J., concur.